 CARPENTERS LOCAL 891251UnitedBrotherhood of Carpenters andJoinersof America,Local 891,AFL-CIO,andLaborers'International Union of NorthAmerica, Local 490,AFL-CIO,andBryantSheet Metal Co., Inc.Case 26-CC-103.were filed by the General Counsel and theRespondents.Upon the basis of the stipulation, the briefs, andthe entire record in the case, the Board2 makes thefollowing findings:May 2, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNUpon charges duly filed on September 6, 1966, byBryant Sheet Metal Co., Inc., herein called BryantSheet Metal, the General Counsel of the NationalLabor Relations Board by the Regional Director forRegion 26 issued a complaint dated September 21,1966, against the United Brotherhood of Carpentersand Joiners of America, Local 891, AFL-CIO, andLaborers' International Union of North America,Local 490, AFL-CIO, herein respectively calledCarpenters Local 891 and Laborers' Local 490, andcollectively called Respondents, alleging that theRespondents had engaged in and were engaging inunfair labor practices within the meaning of Section8(b)(4)(i) and (ii)(B) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing were duly served upon theparties.On September 27, 1966, the Respondentsfiled an answer admitting certain allegations of thecomplaint, but denying the commission of any unfairlabor practices.On November 3, 1966, the Respondents, theCharging Party, and the General Counsel enteredinto a stipulation and filed a joint motion to transferthis proceeding directly to the Board for findings offact,conclusions of law, and the issuance of aDecision and Order after the filing of briefs andwithout further hearing. The stipulation states insubstance that the parties waive their rights to ahearing before a Trial Examiner and to the issuanceof a Trial Examiner's decision, and that the charge,complaint, answer, stipulation, and the transcript oftestimony and exhibits received in evidence at ahearing before a United States District Court,Western District of Arkansas, Hot Springs Division,in the case ofJohn J. A. Reynolds, Jr., Reg. Dir. v.United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO, Local 891 and Laborers'International Union of North America, AFL-CIO,Local 490,Civil Case No. 1044,1 should constitutethe entire record in this case. On November 10,1966, the Board approved the stipulation, orderedtransferral of the proceeding to the Board, andgranted permission to the parties to file briefs. Briefs'Pursuant to a proceeding under Section 10(1) of the Act, anorder temporarily enjoining Respondents' picketing issued onOctober 1, 19662Pursuant to the provisions of Section 3(b) of the NationalFINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERBryant Sheet Metal is an Arkansas corporationwith its only plant and place of business located inHot Springs, Arkansas, where it is engaged in thebuilding and construction industry as an installerand erector of sheet metal on various constructionjobs. During the past year, Bryant Sheet Metal, inthe operation of its business, performed servicesvalued in excess of $50,000 in the State of Arkansasfor firms engaged in interstate commerce within themeaning of the Act. At times material herein, BryantSheet Metal had contractual relations with ArkansascorporationsPickens-Bond, Inc. (herein calledPickens), Pharoah Construction Company (hereincalledPharoah), John B. May Company (hereincalledMay),Wall Heating & Plumbing Co., Inc.(hereincalledWall),andTheGeneralAirConditioning Co. (herein called General). In theoperations of their business, Pickens, Pharoah, May,Wall, and General are all engaged in the buildingand construction industry and each annuallyreceivesproducts valued in excess of $50,000directly from points located outside the State ofArkansas, and are engaged in commerce within themeaning of Section 2(6) and (7) of the Act.Earl Hall (herein called Hall), is an individualproprietor engaged in the building and constructionindustry as a general contractor in Hot Springs,Arkansas.On the basis of the foregoing, the parties admit,and we find, that Bryant Sheet Metal is, and hasbeen at all times material herein, an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction herein. Wealso find that Pickens, Pharoah, May, Wall, General,and Hall are persons engaged in commerce or in anindustry affecting commerce.II.THE LABORORGANIZATIONS INVOLVEDUnited Brotherhood of Carpenters and Joiners ofAmerica,Local 891,AFL-CIO, and Laborers'InternationalUnion of North America, Local 490,AFL-CIO, are, and have beenat all times materialto this case, labororganizationswithin themeaningof Section 2(5) of the Act.LaborRelations Act, as amended,the National Labor RelationsBoard has delegated its powers in connection with this case to athree-member panel.164 NLRB No. 43 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsAs noted, Bryant Sheet Metal operates as a sheetmetalcontractor in Hot Springs, Arkansas. Its fourto seven employees are covered by a collective-bargainingagreementbetween the Company andLocal 249 of the Sheet Metal Workers Union. In theperiod covered by the complaint, Bryant SheetMetal was engaged in performing sheet metal workforMay,aplumbingandair-conditioningsubcontractor of general contractor Pickens, on theconstruction of an addition to the Arlington Hotel inHot Springs, and for Wall and General, therespective subcontractors of general contractorPharoah, for the construction of additions to theState of Arkansas Rehabilitation Center in HotSprings and the Hot Springs Country Club.Sometime in June,3William J. Bryant, themajority shareholder of Bryant Sheet Metal, actingin his individual capacity and not as an official oragentof Bryant Sheet Metal, contracted with EarlHall for the construction of a personal residence.Prior to the selection of Hall, Bryant received atelephone call from Carl Dicus, business agent ofLaborers' Local 490 and president of the SouthwestArkansas Building and Trades Council. Dicus, whohad learned of Bryant's intention to build a house,asked Bryant to hire Floyd Berry, a contractor-member of Carpenters Local 891, to build Bryant'shome. Although Bryant agreed to consider Berry, hesubsequently awarded the contract to Hall, anonunioncontractor who had submitted the lowestbid. The parties stipulated that in July, shortly afterHall began work on Bryant's home, Dicus causedthe homesite to be picketed with a sign which readas follows:INFORMATION ONLYCarpenters Local 891 & LaborersLocal 490Protest the undercutting of Union Wagesand Conditions byEARL HALLour dispute only withEARL HALLand with no other EmployerDuring the course of the picketing,Dicus arrangeda meeting with Bryant,Duey Breckenridge,businessagent of Carpenters Local 891,and Charles Housley,owner of Housley RoofingCompany. At thatmeeting, the union representatives protested the useof nonunion carpenters on the construction ofBryant'sresidence.Bryantasked"what thedifference was if [he] built a house with nonunioncarpenters if their people used nonunion sheetmetal."Breckenridge replied that Bryant "didn'thave any business doing all the work in townanyway," and Dicus added that he "was interestedin looking out after his own people." Following themeeting, no further conversation was had betweenthe union representatives and Bryant regarding theconstruction of his home.Albert King, treasurer of Pharoah, testified that inearly August, Dicus and Breckenridge visited him,and Dicus stated that Bryant was building a homeand was "using a nonunion contractor on it," and"he basically wanted to contact me [King] or thecompany [Pharoah] to see basically what they coulddo about having labor problems out there." Dicusfurther stated, according to King, that "if Bryantcontinued like he was they would consider him, ordeclare him an unfair contractor on commercialwork that Bryant was doing either directly orindirectly for us [Pharoah] on our projects."AlthoughthecomplaintdoesnotallegeRespondents'picketingofHallatthehomeconstruction site as violative of the Act, the GeneralCounsel contends that the foregoing evidence showsthat it was the Respondents' intent to involve Bryantand other employers in their dispute with Hall.1.Arlington Hotel project:On the afternoon ofAugust 23, while Bryant Sheet Metal was working atthe Arlington job, Jim Locklar, superintendent forRickens, observed Dicus and Breckenridge talkingto stewards of various crafts at the jobsite. WhenLocklar asked if anything was wrong, Dicus repliedthat they were just checking on job conditions. Thefollowingmorning Bryant Sheet Metal employeesappeared at the jobsite as usual,but the laborers andcarpenters failed to report for work. As a result oftheir absence on August 24, the following telephoneconversations occurred that day. Arlington HotelCompany's Vice President Burford inquired ofDicus why the laborers and carpenters had failed toreport.Burford testified that Dicus replied that"there was no problem with the Arlingon Hotel orwith Pickens-Bond," but indicated that the troublewas with Bryant Sheet Metal Company. In responseto Burford's remark that Bryant was not working forArlington or Pickens, but was "a subcontractor of asubcontractor,"Dicus stated,according to Burford,that "he hoped to prevail on me and Jack Pickens toget Mr.Bryant to come sit down and have a meetingwith him." Dicus did not, however, reveal to Burfordthe nature of the problem with Bryant.In a conversation with Superintendent Locklar thesame day, Dicus' explanation for the absence of thelaborers and carpenters was that "the Building andTrades Council had declared Bryant Sheet Metal anunfair contractor" for the reason that "Bryant was9Unless otherwise designated all dates refer to 1966 CARPENTERS LOCAL 891253building a home out hereand using a nonunioncontractor." Dicus also asked Locklar if he couldkeep Bryant Sheet Metal off the job until he couldmeet with Bryant, and Locklar informed him thatBryant's crew had completed its current work andwould not have to come back to the Arlington job for2 weeks.In a later conversation the same day, Dicus toldLocklar that the laborers and carpenters "would beback on the job the next morning ... that this thingwith Bryant can get serious, and it may even lead topicket lines."The laborers and carpenters reported to theArlington jobsite the following day, but Bryant'screw did not work on that projectagain untilSeptember 6. Thus, the 1-day work stoppage onAugust 24 constituted the only incident at theArlington Hotel project.2.Rehabilitation Center jobsite:On August 26,when Bryant Sheet Metal employees Kilgore andKimberly arrived at the Rehabilitation Center jobsiteat 8 a.m., the laborers were on the job. However,after Bryant's employees unloaded their trucks, thelaborers left the construction site and did not workthe rest of that day. No work was performed over theweekend, August 27 or 28, but when Bryant'semployees reappeared on August 29, 30, and 31, thelaborers again walked off the job and refused to workon each of those occasions.Kilgore testified that on August 31, while he wasstanding with Woods, a lath and plaster contractor,at the Rehabilitation jobsite after all of the laborersexcept Boling had left thesite,Boling approachedthem and said to Woods that "he had to go down tothe Union Hall and that they would not let himwork."4 Dicus also testified that he spoke withBoling in theunion hall inthe last part of August. Onthat occasion, according to Dicus, Boling asked"what is this all about ... am I supposed to work ornot work," and Dicus replied, "you do what you wantto do ... go to work, or stay, that is up to you."3.The Country Club project:On September 2,the laborers and carpenters were at the CountryClub jobsite before Bryant's employees arrived.When Bryant's crew began unloading materials, thelaborers and carpenters stopped working and, afterasking for and receiving their paychecks, left thejobsite.Bryant'semployees did not work onSeptember 3, 4, or 5. However, when they returnedon September 6, the laborers and carpenters whowere on the project again walked off the job. Thelaborers and carpenters returned to the jobsite thefollowingday and worked alongside Bryant'semployees thereafter.Kilgore gave testimonyconcerninga conversationwith a laborer named Waterman on September 2 atthe Country Club jobsite.5 Kilgore asked Watermanwhy the laborers were walking off, and Watermanreplied, "I am just doing what I am told to do," andthen changed his answer to, "I am just doing what issuggested."AlthoughWaterman did not testify,Dicus' testimony contained a denial that he had everinstructedWaterman not to work on any specificjob.The record also shows that at a meeting of theSouthwest Arkansas Building and Trades Councilon September 2, presided over by Dicus andattended by Breckenridge and L. B. Freeman,businessagent for Local 249 of the Sheet MetalWorkers Union,amongothers,Dicus raised thesubject of Bryant's using a nonunioncontractor forthe construction of his residence in Hot Springs.Freeman remarked at thismeetingthat he had noproblems with Bryant, and that he did not try to tellBryant how to build his home. Dicus stated thatsince Bryant would not work with any of the craftson his house, "they intend to hurt Mr. Bryant all theycould, as far asgettingwork." Freeman indicated hisoppostion to the Council's position on the groundsthat it would discriminate against the Sheet MetalWorkers. Also, in responseto a statement made inthe samemeeting tothe effect that it had been heardthat Bryant himself was paying substandard wages,6Freeman said that to his knowledge Bryant was notpaying substandard wages. After this meeting, therewas a further work stoppage at the Country Clubproject on September 6, but as noted above, it onlylasted 1 day.Thereafter, between September 9 and 30, picketClifton Ussery, acting pursuant to orders by Dicus,patrolled Bryant Sheet Metal's place of businesswith the following sign:INFORMATIONAL ONLYCarpenters Local 891 & Laborers Local 490Protests the Undercutting of Union Wagesand Conditions byBRYANT SHEET METAL, INC.IN [sic]HIS ALLY* EARL HALLOur Dispute Only withBRYANT SHEET METAL, inc.IN [sic]HIS ALLY EARL HALLand with NO OTHER EmployerWith respect to this picketing activity, it isundisputed that all of Bryant's employees crossedthe picket line and continued to perform their workduties.CliftonUssery testified that he instructed*Boling did not testify at the 10(l) injunction hearing5Waterman did not testify at the 10(l) injunction hearing6The testimony of employee Jerry Reed, former employee JohnReed, and the latter's wife to the effect that Bryant Sheet Metalwas paying substandard wages was,as indicated above, denied bySheet Metal Workers'Business Agent Freeman 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrivers that it was all right to cross the picket line,and that there was no interference with deliveries bysuppliers of Bryant. However, according to thetestimony of Bryant employee Kilgore, Superior VanLines,which customarily delivered to Bryant,refused to do so during the course of the picketing,and as a result, Bryant dispatched variousemployees including Kilgore to pick up neededsupplies from Superior.B.Contentions of the PartiesRespondents deny responsibility for the workstoppages by their members at the three jobsites onthe grounds that the General Counsel has failed toestablish that such stoppages were induced by anyconduct on the part of the Respondents. Theyfurther contend that the picketing at the office ofBryant Sheet Metal was lawful primary picketing infurtherance of their dispute over substandard wagespaid by Bryant Sheet Metal, and that the picketingwas totally ineffective in any event.The General Counsel, on the other hand,assertsthat the record clearly reveals that Respondents'real dispute involved the construction of Bryant'spersonal residence by nonunion contractor EarlHall,and that Respondents' threats to neutralemployers and inducement of employees of neutralsto withhold their labor from their employers had anunlawful objective of bringing pressure upon Bryantto cease doing business with Hall. The GeneralCounsel also contends that the picketing at BryantSheet Metal had the same unlawful objective, andcannot be justified by Respondents' erroneouscharacterization of Bryant Sheet Metal as an ally ofHall.Moreover, the General Counsel argues thatRespondents' assertion that the picketing of BryantSheet Metal was in protest of its alleged substandardwages was pretextual.ConclusionsIt is clear from the record, as evidenced byRespondents' picketing directed against Earl Hall,whom William Bryant had engaged to build hispersonal residence, that Respondents had a primarydispute with Hall because that company did notemploymembers of Respondents, and thatRespondents' inducements of neutral employers andthreats to neutrals, as found hereinafter, had as anobject the cessation of the business relationshipbetween Bryant and Hall.7 Thus, in our view,Respondents' requests for assistance from neutralsto resolve the "problem with Bryant"; their demandthat Bryant Sheet Metal's employees be kept off theArlington job until a meeting could be arranged withBryant; and their warning that because Bryant washaving a home built by a nonunion contractor, hewould be declared an unfair contractor, and that thesituationmight even lead to picket lines, amplydemonstrated Respondents' plan to enmesh neutralsin the controversy with Hall, with an objective ofbringing pressure to bear upon Bryant to cease doingbusiness with Hall.The remaining evidentiary question is whether theensuingwork stoppages at the three jobsitesbetweenAugust 23andSeptember 6wereattributable in each instance solely to the individualdecisions of all of the carpenters and laborers, asurged by Respondents, or to inducements byRespondents. The latter explanation, in our opinion,isby far the most plausible. Indeed, we note thatDicus and Breckenridge visited the Arlington Hotelproject on August 23, spoke to union stewards ofvarious crafts, and departed. The following day thecarpenters and laborers failed to report for work.When Dicus learned that Bryant's employees wouldnotbeneededfor2weeksDicusgaveSuperintendentLocklarassurancesthatthecarpenters and laborers would return to work thenext day, which they did. This episode, in our view,clearly demonstrates that decisions whether or notcarpenters and laborers would work while Bryant'semployees were on the job were, in fact, uniondecisions,notthoseof theirmemberswhocoincidentally, although acting as individuals, allhappened to be of one and the same mind.Accordingly,we are persuaded that the furtherwalkoffs by Respondents' members, on the sixsubsequent occasions when Bryant's employeesappeared at the Rehabilitation Center and CountryClubprojects,alsooccurredpursuanttoRespondents'plannedcourseofaction.8Furthermore,Dicus'announced intentiononSeptember 2, on behalf of the Southwest ArkansasBuilding and Trades Council, "to hurt Bryant allthey could, as far as getting work,"9 makes it furtherevident that the subsequent work stoppages wereinduced by Respondents to implement the policyannouncement.Moreover,thestatementsoflaborersBolingandWaterman bolster ourconclusion that thework stoppages at theRehabilitationCenter and Country Club wereinduced by Respondents' officials.As an object of Respondents' inducement ofemployees of neutrals to withhold their labor fromtheir employers was to force the neutrals to cease'SeeInternationalUnion of OperatingEngineers,Local9We find that Dicus and the Council spoke on behalf of theNo 12, AFL-CIO (B R Schedell Contractor, Inc)145 NLRBRespondents on this occasion.Local 513,InternationalUnion of351Operating Engineers, AFL-CIO (Kiewit-Centennial),163 NLRB8CfLocal 25,InternationalBrotherhood of Electrical400Workers, AFL-CIO (New York Telephone Company),162 NLRB703,Local 349,InternationalBrotherhood of Electrical Workers,AFL-CIO (Dade Sound and Controls),149 NLRB 430 CARPENTERS LOCAL 891255doing business with Bryant Sheet Metal so as tobring about a cessation of business between BryantandHall,we find that Respondents' conductviolated Section 9(b)(4)(i) and (ii)(B) of the Act. First,we note that the evidence does not supportRespondents' assertion, as depicted on the legend ofthe picket, that Bryant Sheet Metal was an ally ofEarl Hall. For, there is no evidence that Hall had anyfinancial interest in Bryant Sheet Metal or occupiedany official position in that Company.10 Nor is thereany evidence to support a finding that theconstruction of Bryant's personal residence was ajoint venture of Hall and Bryant Sheet Metal or thatBryant Sheet Metal furnished any labor or materialsfor the home construction. Accordingly, there is nobasis for concluding that an ally relationship existedbetween Bryant Sheet Metal and Hall.Nor can we accept Respondents' contention thattheir picketing of Bryant Sheet Metal was for alawful object, i.e., to protest that company's allegedsubstandard wages. As noted, Freeman, the SheetMetalWorkers' business agent who servicedBryant's union contract, was present at the meetingatwhich Bryant's alleged substandard rates werementioned by Dicus, and specifically denied thatsuchwas the case. Furthermore, although theRespondents were admittedly concerned with theprotection of the wages received by carpenters andlaborers, they offered no explanation for theirinterest in sheet metal workers' wages, particularlywhen the sheet metal workers' own unionrepresentativevoicedno such concern. It istherefore obvious that Respondents' picketing ofBryant Sheet Metal on the asserted claim thatBryant was paying substandard wages was adoptedas a device to obscure their true unlawful object.Upon the basis of the foregoing findings of factand upon the entire record in the case, we adopt thefollowing:CONCLUSIONS OF LAW1.Bryant Sheet Metal Co., Inc., is engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Pickens-Bond, Inc., Pharoah ConstructionCompany, John B. May Company, Wall Heating &Plumbing Co., Inc., The General Air ConditioningCo., and Earl Hall are persons engaged in commerceor in an industry affecting commerce within themeaning of Section 2(6) and (7) of the Act.3.United Brotherhood of Carpenters and JoinersofAmerica, Local 891, AFL-CIO, and Laborers'International Union of North America, Local 490,AFL-CIO, are labor organizations within themeaningof Section 2(5) of the Act.4.By inducing individuals employed by Pickens,Pharoah, May, Wall, or General to engage in a strikeor refusal in the course of their employment toperform services, with an object of forcing William J.Bryant to cease doing business with Earl Hall,Respondents have engaged in unfair labor practicesaffecting commerce within the meaning of Section8(b)(4)(i)(B) and Section 2(6) and (7) of the Act.5.By threatening, coercing, and restraining theaforesaid persons and Bryant Sheet Metal, with anobject of forcing William J. Bryant to cease doingbusiness with Earl Hall, Respondents have engagedin unfair labor practices affecting commerce withinthe meaning of Section 8(b)(4)(ii)(B) and Section 2(6)and (7) of the Act.ORDERIV.THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth aboveoccurring in connection with the activities ofPickens, Pharoah, May, Wall, General, and Hall asset forth in section I, above, have a close, intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to leadtolabordisputesburdeningand obstructingcommerce and the free flow of commerce.THE REMEDYHaving found that Respondents have engaged incertain unfair labor practices, we shall order thatthey cease and desist therefrom and take certainaffirmativeactionthatwe find necessary toeffectuate the policies of the Act.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelationsBoard orders that the Respondents,United Brotherhood of Carpenters and Joiners ofAmerica,Local 891,AFL-CIO,andLaborers'International Union of North America,Local 490,AFL-CIO,theirofficers,agents,andrepresentatives,shall:1.Cease and desist from:(a)Engaging in, or inducing or encouragingemployeesofPickens-Bond,Inc.,PharoahConstruction Company, John B. May, Wall Heating& Plumbing Co., Inc., and The General AirConditioningCo., orany other person engaged incommerce or in an industry affecting commerce, toengage in, a strike or refusal in the course of theiremploymenttouse,manufacture,process,transport,or otherwise handle or work on any goods,10 SeeGrainElevator,Flour and Feed Mill Workers,InternationalLongshoremen Association, Local 418, AFL-CIO(ContinentalGrain Company),155 NLRB 402, 403-406. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDarticles,materials,or commodities,or to performany services where an object thereof is to force orrequireWilliam J. Bryant, or any other person, toceasedoingbusinesswithEarlHall,undercircumstances prohibited by Section 8(b)(4)(i)(B) ofthe Act.(b)Threatening,coercing,and restraining BryantSheet Metal Co., Inc., Pickens-Bond, Inc., PharoahConstruction Company, John B. May Company,WallHeating& Plumbing Co., Inc., and TheGeneral Air Conditioning Co., or any other personengaged in commerce or in an industry affectingcommerce where an object thereof is to forceWilliam J.Bryant to cease doing business with EarlHall, under circumstances prohibited by Section8(b)(4)(ii)(B) of the Act.2.Take thefollowing affirmative action designedto effectuate the policies of the Act:(a)Post at their business offices and meetinghalls, inHot Springs, Arkansas, copies of theattached notice marked "Appendix."" Copies ofsaid notice, to be furnished by the Regional Directorfor Region 26, after being duly signed by authorizedrepresentatives,shall be posted by Respondentsimmediatelyuponreceiptthereof,andbemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenoticestomembers are customarily posted.Reasonable steps shall be taken by Respondents toinsure that said notices are not altered,defaced, orcovered by any other material.(b)Sign and mail to the Regional Director forRegion 26 sufficient copies of said notice, to befurnished by him, for posting by Bryant Sheet MetalCo., Inc., Pickens-Bond, Inc., Pharoah ConstructionCompany, John B. May Company, Wall Heating &PlumbingCo.,Inc.,andTheGeneralAirConditioning Co., if willing.(c)Notify the Regional Director for Region 26, inwriting,within 10 days from the date of this Order,what steps have been taken to comply herewith.ii In the event that this Order is enforced by a decree of aUnited States Court of Appeals,there shall be substituted for thewords "a Decision and Order" the words"a Decree of the UnitedStates Court of Appeals Enforcing an Order "APPENDIXNOTICEToALLMEMBERSOFUNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA,LOCAL 891,AFL-CIO,AND LABORERS'INTERNATIONAL UNION OF NORTH AMERICA,LOCAL 490,AFL-CIOPursuant to a Decision and Order of the NationalLabor Relations Board,and in order to effectuatethe policies of the National Labor Relations Act, asamended,we hereby give notice that:WE WILL NOT,in any manner prohibited bySection 8(b)(4)(i) and(ii)(B) of theAct, (1)engagein,or induce or encourage employees ofPickens-Bond,Inc.,PharoahConstructionCompany,John B.May Company,Wall Heating& Plumbing Co.,Inc., and TheGeneral AirConditioning Co., or any other person engagedincommerce or in an industry affectingcommerce,to engage in, a strike or refusal inthe course of their employment to perform anyservices for their employers;or (2) threaten,coerce, or restrain any of the above-namedpersons or Bryant Sheet Metal Co., Inc., or anyother person engaged in commerce or in anindustry affecting commerce where in eithercase an object thereof is to force or requireWilliam J. Bryant to cease doing business withEarl Hall.UNITED BROTHERHOODOF CARPENTERS ANDJOINERSOF AMERICA,LOCAL 891, AFL-CIO(Labor Organization)DatedByDatedBy(Representative)(Title)LABORERS'INTERNATIONAL UNIONOF NORTH AMERICA,LOCAL 490, AFL-CIO(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any othermaterial.Ifmembers have any question concerning thisnotice or compliance with its provisions, they maycommunicatedirectlywith theBoard'sRegionalOffice, 746 Federal OfficeBuilding, 167 North MainStreet,Memphis,Tenessee38103,Telephone534-3161.